A NEW trial had been moved for in Halifax Superior Court, but the motion and rule to shew cause, had not been entered of record by che clerk ; and the Judge had mentioned to the counsel for the defendant, to cau>e an entry to be made by the *377cieick, who was absent of the removal of the cause to the Court of Conference j all which had been neglected. And now the Court of Conference determined that the entry of the rule to shew cause why there should not be a new trial, should be entered by the clerk, nunc pro tunc; and that the nest court should determine whether there should be a new trial or not*